SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1027
CAF 14-00691
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF ERIE COUNTY DEPARTMENT OF
SOCIAL SERVICES, ON BEHALF OF ARQUETTE FINLEY,
PETITIONER-RESPONDENT,

                      V                            MEMORANDUM AND ORDER

VERNON MORRIS, JR., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


LOVALLO & WILLIAMS, BUFFALO (TIMOTHY R. LOVALLO OF COUNSEL), FOR
RESPONDENT-APPELLANT.

CHARLES J. GALLAGHER, JR., BUFFALO, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Erie County (Deanne M.
Tripi, J.), entered March 7, 2014 in a proceeding pursuant to Family
Court Act article 4. The order found that respondent had willfully
failed to obey an order of the court and sentenced respondent to six
months of incarceration.

     It is hereby ORDERED that said appeal from the order insofar as
it found that respondent willfully disobeyed a support order is
unanimously dismissed and the order is affirmed without costs.

     Same memorandum as in Matter of Erie County Dept. of Social
Servs. v Morris ([appeal No. 1] ___ AD3d ___ [Oct. 2, 2015]).




Entered:    October 2, 2015                      Frances E. Cafarell
                                                 Clerk of the Court